        Case 2:19-cv-10870-WBV-JVM Document 22 Filed 10/25/19 Page 1 of 9



0337-20522                                                                                   #1454967


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 IN THE MATTER OF THE COMPLAINT                       CIVIL ACTION NO: 2:19-cv-10870
 OF M/V CANDY STORE, L.L.C. AS
 OWNER, CANDY FLEET, L.L.C. AS                        SECTION: D
 OPERATOR AND OWNER PRO HAC                           HON. JUDGE WENDY B. VITTER
 VICE, AND M/V CANDY STORE, IN
 REM FOR EXONERATION FROM OR                          MAGISTRATE: 1
 LIMITATION OF LIABILITY                              MAG. JUDGE JANIS VAN MEERVELD


                      ANSWER TO CLAIM AND RULE 14(C) TENDER
                         OF DHD OFFSHORE SERVICES, LLC

         NOW INTO COURT, through undersigned counsel, come Petitioners-in-Limitation,

CANDY FLEET, LLC, and the M/V CANDY STORE, L.L.C., as owner of the M/V CANDY

STORE (hereinafter sometimes collectively referred to as “Petitioners”), who hereby respond to

the allegations contained in the Claim on Behalf of DHD Offshore Services, LLC (hereinafter

referred to as “DHD”), as follows:

                                        FIRST DEFENSE

         DHD’s Claim fails to state a claim against Petitioners upon which relief can be granted.

                                       SECOND DEFENSE

         DHD’s Claim in limitation is barred by the applicable period of prescription and/or statute

of limitations and/or laches.

                                        THIRD DEFENSE

         AND NOW, without waiving any of the foregoing defenses, Petitioners respond to the

allegations of DHD’s Claim categorically and by paragraph as follows:

                                                 1.

         The allegations contained in Paragraph 1 of DHD’s Claim are admitted to the extent that
      Case 2:19-cv-10870-WBV-JVM Document 22 Filed 10/25/19 Page 2 of 9



M/V CANDY STORE, LLC is a Louisiana limited liability company. All other allegations

contained in Paragraph 1 of DHD’s claim are denied.

                                                2.

       The allegations contained in Paragraph 2 of DHD’s Claim are admitted to the extent that,

CANDY FLEET, LLC is a Louisiana limited liability company. All other allegations contained in

Paragraph 2 of DHD’s Claim are denied.

                                                3.

       The allegations contained in Paragraph 3 of DHD’s Claim are admitted to the extent that

the M/V CANDY STORE is owned by CANDY FLEET, LLC, and the M/V CANDY STORE,

L.L.C. All other allegations contained in Paragraph 3 of DHD’s Claim are denied.

                                                4.

       The allegations contained in Paragraph 4 of DHD’s Claim are denied for lack of sufficient

information to justify a belief therein.

                                                5.

       The allegations contained in Paragraph 5 of DHD’s Claim are denied for lack of sufficient

information to justify a belief therein.

                                                6.

       Paragraph 6 of DHD’s Claim contains factual allegations that do not require a response

from Petitioners. To the extent a response is required, the allegations contained in Paragraph 6 of

DHD’s Claim are denied for lack of sufficient information to justify a belief therein.

                                                7.

       Paragraph 7 of DHD’s Claim contains factual allegations that do not require a response

from Petitioners. To the extent a response is required, the allegations contained in Paragraph 7 of




                                                 2
      Case 2:19-cv-10870-WBV-JVM Document 22 Filed 10/25/19 Page 3 of 9



DHD’s Claim are denied for lack of sufficient information to justify a belief therein.

                                                8.

       The allegations contained in Paragraph 8 of DHD’s Claim are denied.

                                                9.

       The allegations contained in Paragraph 9 of DHD’s Claim are denied.

                                                10.

       The allegations contained in Paragraph 10 of DHD’s Claim are denied.

                                      FOURTH DEFENSE

       Petitioners deny the allegations of any unnumbered and/or misnumbered paragraphs, along

with any allegations contained in the Prayer for Relief, and any allegations contained in DHD’s

Claim which have not been addressed.

                                       FIFTH DEFENSE

       Petitioners specifically deny that Claimant, Lance Folse (“Folse”), was injured as alleged.

However, to the extent any alleged injuries are proven, such injuries resulted from Folse’s sole

fault, negligence, and/or inattention to duty, and therefore neither Folse nor DHD can have or make

a recovery herein.

                                       SIXTH DEFENSE

       Petitioners aver that if Folse sustained any injuries or damages, which is specifically

denied, said injuries or damages were caused or brought about by the ordinary risks inherent in

Folse’s occupation, which were voluntarily assumed and for which Petitioners are in no way

responsible, and/or were caused by other for whom Petitioners are not responsible.

                                     SEVENTH DEFENSE

       Alternatively, Petitioners plead contributory negligence of Folse as a full bar to or in




                                                 3
      Case 2:19-cv-10870-WBV-JVM Document 22 Filed 10/25/19 Page 4 of 9



mitigation of any recovery by Folse or DHD. More specifically, if Folse sustained any illnesses or

injuries, which is denied, then said illnesses or injuries were caused by and/or contributed to and/or

aggravated by the negligence of Folse and/or DHD in the following particulars, including, but not

limited to:

       1. Failure to exercise reasonable and ordinary care under the circumstances;

       2. Failure to take proper precautions to avoid the alleged accident;

       3. Failure to avoid an open and obvious risk;

       4. Failure to use safety measures available to prevent the alleged accident; and

       5. Any and all other acts of negligence, fault, and/or assumption of the risks which shall

              be proved at trial.

                                       EIGHTH DEFENSE

       The injuries, if any, of Folse, resulted from a condition that was open and obvious to Folse,

and Folse therefore assumed the risk of any injury.

                                        NINTH DEFENSE

       Petitioners aver that DHD, as well as Folse, have failed to mitigate their damages, and

recovery is therefore defeated or mitigated.

                                        TENTH DEFENSE

       Petitioners aver that the damages allegedly incurred by the Folse arose as a result of pre-

existing and/or subsequently developed physical and/or mental conditions which were neither

caused by nor aggravated by any act or omission of Petitioners, thus barring or mitigating any

recovery by Folse or DHD herein.

                                     ELEVENTH DEFENSE

       While denying any liability to Folse whatsoever, Petitioners further aver that the injuries




                                                  4
       Case 2:19-cv-10870-WBV-JVM Document 22 Filed 10/25/19 Page 5 of 9



or damages alleged by Folse were caused in whole or in party by the fault, acts, negligence, or

omissions of a third-party or parties over whom Petitioners exercised no control or supervision

and for whom Petitioners have no responsibility or liability, such parties being solely and/or

concurrently at fault or negligent, and in the even that it is determined that Folse is entitled to

recovery from Petitioners, which is denied, Folse’s recovery, and therefore the recovery of DHD,

should be reduced in proportion to the degree or percentage of negligence or fault of such third-

parties.

                                         TWELFTH DEFENSE

           Petitioners aver that any damages allegedly sustained by Folse, DHD, or any other claimant

herein was the result of intervening and/or superseding acts and/or causes which were the

proximate and/or sole causes of those alleged damages, and for which Petitioners or any other

party, person, or entity for which Petitioners would be responsible, were not responsible.

                                      THIRTEENTH DEFENSE

           Petitioners aver that the M/V CANDY STORE was at all pertinent times right, staunch,

strong, properly manned, and fit for the service in which it was engaged. The M/V CANDY

STORE was at all pertinent times seaworthy.

                                      FOURTEENTH DEFENSE

           While denying any liability to Folse whatsoever, in the alternative, Petitioners aver that the

incident made the basis of this lawsuit and the damages allegedly sustained by Folse were neither

caused by nor contributed to by Petitioners, but rather resulted from a fortuitous event as that term

is defined by law.

                                        FIFTEENTH DEFENSE

           Petitioners plead that any negligence for which Petitioners are allegedly responsible was




                                                     5
      Case 2:19-cv-10870-WBV-JVM Document 22 Filed 10/25/19 Page 6 of 9



in no way connected with the injuries for which Folse seeks recovery.

                                     SIXTEENTH DEFENSE

       In further answering, Petitioners represent that they conducted their affairs in a safe and

lawful manner, adhering to state and local guidelines, laws, and regulations, industry standards,

rules and regulations, and accepted practices in the industry, both locally and nationally, and were

free from fault, negligence, gross negligence, strict liability, or any other culpable conduct.

                                  SEVENTEENTH DEFENSE

       Petitioners reserve the right to supplement, amend, or modify their affirmative defenses

and Answer to conform to such facts as may be revealed in discovery or otherwise.

       RULE 14(c) TENDER OF DHD Offshore Services, LLC TO LANCE FOLSE

       Petitioner in Limitation files this tender under Federal Rule of Civil Procedure 14(c) (“Rule

14(c) Tender”) against DHD Offshore Services, LLC (“DHD”) in support, respectfully avers as

follows:

                                                   1.

       Made third-party defendant under Rule 14(c) is DHD, a Louisiana limited liability

company with a principal place of business in Morgan City, Louisiana.

                                                   2.

       This Court has admiralty and maritime jurisdiction over this Rule 14(c) Tender because

Folse has alleged that his injuries were caused by a maritime tort and/or the unseaworthiness of a

vessel. (Rec. Doc. 18).

                                                   3.

       Folse has alleged that he has suffered injuries caused by the M/V CANDY STORE. (Rec.

Doc. 18). In particular, Folse has alleged that he was injured while assisting with the rigging of the




                                                  6
      Case 2:19-cv-10870-WBV-JVM Document 22 Filed 10/25/19 Page 7 of 9



M/V CANDY STORE while the vessel was being salvaged. Folse has alleged that he was injured

when he slipped on oil that leaked from the M/V CANDY STORE onto the deck of the barge he

was working on.

                                                  4.

       This Rule 14(c) Tender is appropriate because DHD is liable in whole or in part for the

injuries that Folse has complained of in his Claim in Limitation (Rec. Doc. 18).

                                                  5.

       Petitioners are in no way at fault for the damages complained of by Folse. Rather, DHD is

liable in whole or in part for the injuries complained of by Folse because DHD was negligent in

the course of the salvage of the M/V CANDY STORE, failing to keep the barge where Folse

allegedly slipped in a seaworthy condition, failure to provide a safe place to work, and other

negligence or fault as may be proven at trial.

                                                  6.

       If Folse is found to suffer the complained of injuries, which is denied, Petitioners pray that

under Rule 14(c) DHD is found to be directly liable to Folse. Petitioners hereby add DHD as a

third-party defendant under Rule 14(c) and pray that DHD be found liable to Folse for Folse’s

complained of damages and further require DHD to Answer Folse’s Claim (Rec. Doc. 18).

                                                  7.

       Petitioners therefore tender DHD as a defendant directly to Folse and request that this

Court, to the extent that any judgment is issued in favor of Folse, issue judgment against DHD and

in favor of Folse for any claims that Folse may have against Petitioners.

       WHEREFORE, the premises considered, Petitioners-in-Limitation, CANDY FLEET,

LLC, and the M/V CANDY STORE, L.L.C., as owner of the M/V CANDY STORE, pray that




                                                 7
      Case 2:19-cv-10870-WBV-JVM Document 22 Filed 10/25/19 Page 8 of 9



their Answer be deemed good and sufficient and that after due proceedings be had, there be

judgment herein in favor of Petitioners-in-Limitation, CANDY FLEET, LLC, and the M/V

CANDY STORE, L.L.C., as owner of the M/V CANDY STORE and against claimant DHD

Offshore Services, LLC, dismissing the Claim of DHD Offshore Services, LLC, at claimant’s cost,

granting Petitioners’ Complaint for Exoneration from or, in the alternative, Limitation of Liability

and that Petitioners-in-Limitation, CANDY FLEET, LLC, and the M/V CANDY STORE, L.L.C.

be granted such other and further relief as equity and justice of the cause may require and permit.

Petitioners-in-Limitation, CANDY FLEET, LLC, and the M/V CANDY STORE, L.L.C., as owner

of the M/V CANDY STORE, further pray that the Rule 14(c) Tender of DHD to Folse be deemed

good and sufficient and that DHD be required to answer Folse’s Claim and, to the extent that Folse

proves any of his claims, be held liable directly to Folse.


                                      Respectfully submitted,

                                      /s/ Kristin K. Robbins
                                      Salvador J. Pusateri, T.A. (#21036)
                                      Aaron B. Greenbaum (#31752)
                                      Kristin K. Robbins (#31303)
                                      Elizabeth B. McIntosh (#36575)
                                      PUSATERI, JOHNSTON, GUILLOT & GREENBAUM
                                      1100 Poydras Street, Suite 2250
                                      New Orleans, LA 70163
                                      Telephone: 504-620-2500
                                      Facsimile: 504-620-2510
                                      Salvador.Pusateri@pjgglaw.com
                                      Aaron.Greenbaum@pjgglaw.com
                                      Kristin.Robbins@pjgglaw.com
                                      Elizabeth.McIntosh@pjgglaw.com
                                      ATTORNEYS FOR PETITIONERS-IN-LIMITATION,
                                      M/V CANDY STORE, L.L.C., AS OWNER OF THE
                                      M/V CANDY STORE, AND CANDY FLEET, L.L.C., AS
                                      OPERATOR AND OWNER PRO HAC VICE




                                                  8
Case 2:19-cv-10870-WBV-JVM Document 22 Filed 10/25/19 Page 9 of 9




                                9
